        CASE 0:19-cv-00115-DSD-BRT Doc. 13 Filed 03/25/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Clifford L. Johnson,                             Case No. 19-cv-00115 (DSD/BRT)

                   Plaintiff,
                                               PLAINTIFF’S NOTICE OF
      v.                                    ACCEPTANCE OF DEFENDANTS’
                                             RULE 68 OFFER OF JUDGMENT
City of Minneapolis; and Officer
Kevin Franek and Officer Brian
Cummings, in their individual and
official capacities,
                     Defendants.


      Notice is hereby given that Plaintiff accepts Defendants’ attached Rule 68

Offer of Judgment. Plaintiff respectfully requests that the Court, pursuant to

Defendants’ Rule 68 Offer of Judgment and Fed. R. Civ. P. 68(a), enter judgment

in favor of Plaintiff and against all Defendants, in the amount of $10,000.00.


Dated: March 25, 2019                      THE LAW OFFICE OF
                                           ZORISLAV R. LEYDERMAN
                                           By

                                           s/ Zorislav R. Leyderman
                                           Zorislav R. Leyderman (#0391286)
                                           222 South Ninth Street, Suite 1600
                                           Minneapolis, MN 55402
                                           zrl@ZRLlaw.com
                                           (612) 876-6626
                                           Attorney for Plaintiff
CASE 0:19-cv-00115-DSD-BRT Doc. 13 Filed 03/25/19 Page 2 of 3
CASE 0:19-cv-00115-DSD-BRT Doc. 13 Filed 03/25/19 Page 3 of 3
